Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Williams on August 11, 2022.

The application has been amended as follows: 
In claim 11, line 1 is amended to read:
11. 	A mask system for delivery of air at positive pressure to a patient for treatment of sleep disordered breathing, comprising: 

Claim 35 is amended to read: 
35. 	A mask system for delivery of air at positive pressure to a patient for treatment of sleep disordered breathing, comprising: 
headgear comprising a pair of upper side straps; 
a sealing arrangement configured to, in use, form a seal with the patient’s face, the sealing arrangement comprising a silicone cushion configured to sealingly engage the patient’s face in use; and 
a frame configured to interface with the sealing arrangement to, in use, support the sealing arrangement in an operative position with respect to the patient’s face, the frame comprising polycarbonate and being more rigid than the silicone of the cushion, the frame including: 
a main body configured to interface with the sealing arrangement; 
a forehead support arm extending from the main body; and 
a forehead support pad provided to the forehead support arm and configured to support the frame against the patient’s forehead in use, the forehead support pad including a pair of upper headgear connectors for removable engagement with the pair of upper side straps, the upper headgear connectors comprising a pair of receiving holes formed in the forehead support pad to receive the pair of upper side straps; 
wherein the forehead support pad includes a first portion having the pair of upper headgear connectors and a second portion directly connected to the first portion and having a spring element, the second portion being positioned between the first portion and a forehead-contacting portion of the mask system when the mask system is worn, 
wherein, in use, in response to headgear tension from the pair of upper side straps, the spring element is configured to flex and thereby move the first portion of the forehead support pad closer to the patient’s forehead against a spring force of the spring element, 
wherein the spring element has a first end portion connected to the first portion of the forehead support pad and a second end portion spaced from the first portion, and 
wherein, when the spring element flexes in use, the first end portion of the spring element is configured to function as a hinge point. 

Claim 36 is amended to read: 
36. 	The mask system of claim 35, wherein the forehead support arm is integrally formed with the main body of the frame

Claim 37 is amended to read: 
37. 	The mask system of claim 36, said frame further comprising a pair of lower headgear connectors integrally formed with the main body of the frame, the headgear further comprising a pair of lower side straps removably connectable to the pair of lower headgear connectors
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785